Citation Nr: 1509080	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability prior to January 19, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

As an initial matter, the Board notes that the October 2010 VA examination report noted that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  On remand, the RO must obtain the Veteran's SSA records and any other relevant VA or identified private treatment records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also 38 C.F.R. § 3.159(c) (2014).

The Veteran filed his claim for entitlement to a total disability rating based on individual unemployability (TDIU), which was received by the RO on January 28, 2010.  In a September 2010 decision, the RO denied entitlement to TDIU and the Veteran filed a timely notice of disagreement.  While the Veteran's claim was in appellate status, the RO increased the Veteran's evaluations for his service-connected bilateral lower extremity peripheral neuropathy from 10 percent disabling to 20 percent disabling, effective August 24, 2010, and granted service connection for posttraumatic stress disorder (PTSD), with an evaluation of 30 percent, effective December 7, 2010.  Additionally, the RO increased the Veteran's disability rating for his service-connected amyotrophic lateral sclerosis (ALS), awarding him a 100 percent disability evaluation, effective January 19, 2012.  Accordingly, the issue of entitlement to TDIU beginning January 19, 2012 is moot.

The Veteran underwent a series of VA examinations for his service-connected disabilities in June 2010.  Specifically, the examiner assessed the Veteran's diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, ALS, and residuals of prostate cancer.  The examiner determined the Veteran's service-connected disabilities would "slightly limit his employability as he would most likely not be able to perform jobs that required prolonged standing and walking," but that this "would most likely not cause full unemployability."  In October 2010, the Veteran again underwent a series of VA examinations and the examiner found the medical status of his disabilities had not changed since the June 2010 VA examination.  Neither opinion discussed or acknowledged the Veteran's education and occupational experience or training.

The Board finds that both the June 2010 and October 2010 VA medical opinions are inadequate because they do not contemplate all the service-connected disabilities and disability ratings during the time on appeal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete factual premise).  As noted above, while the Veteran's claim was on appeal, the RO granted service-connected for PTSD and awarded increased disability ratings for his service-connected bilateral lower extremity peripheral neuropathy; the effective dates for these changes are within the period on appeal.  Based on the evidence of record, the Board finds a retrospective medical opinion is necessary to effectively adjudicate the claim for entitlement to TDIU.  Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination, the examination must be adequate).  The new retrospective medical opinion must address the effects of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience prior to January 19, 2012.

Generally, to be eligible for TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the purposes of determining whether one 40 percent disability in combination exists, disabilities resulting from common etiology or a single accident will be combined as one disability.  38 C.F.R. § 4.16(a).  Here, the Veteran's peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and left lower extremity are associated with his diabetes mellitus, and thus result from a common etiology.  Accordingly, their ratings are combined as one disability, resulting in a single disability with a rating in excess of 40 percent.  38 C.F.R. § 4.125 (2014).  Accordingly, the Veteran met the percentage criteria of 38 C.F.R. § 4.16(a) during the appeal period. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  Specifically, the RO must request and obtain the Veteran's SSA records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a retrospective medical opinion to determine the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience, for the time period beginning January 28, 2010 and prior to January 19, 2012.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by any electronic records that were reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of the evidence of record, to include the lay statements of record, the examiner must provide an opinion as to whether the functional effects from the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, during the appeal period prior to January 19, 2012.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  Medical examinations are not required unless the examiner finds they are necessary to provide the requested medical opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The medical opinion report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

